               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 SHOMAS T. WINSTON,

                      Plaintiff,
                                                       Case No. 16-CV-95-JPS
 v.

 MARY SAUVEY,
                                                                     ORDER
                      Defendant.


       This case was dismissed on December 29, 2016. (Docket #54). A

subsequent appeal was dismissed on March 31, 2017. (Docket #60). Now,

Plaintiff moves the Court for an order allowing him to access his release

account, in light of Nigl v. Litscher, No. 19-cv-105-BBC, 2019 WL 2269727

(W.D. Wis. May 28, 2019). (Docket #61). Plaintiff believes that Nigl

empowers prisoners to persuade the Department of Corrections to give

them access to their release accounts. Id. Actually, Nigl does no such thing—

it simply reiterates that federal courts generally do not have power to order

states to give access to release accounts to pay for general litigation costs.

       The court in Nigl denied a plaintiff’s request to use his release

account statement because the federal Prison Litigation Reform Act

(“PLRA”) “does not give federal courts authority to force the state to pay

the remainder of an inmate’s filing fee in a lump sum directly from his

release account instead of from his regular account.” Id. at *2. The court

noted, however, that “state courts in Wisconsin have allowed inmates to

pay litigation fees and costs from release accounts” based on the Wisconsin

PLRA. Id. In other words, Wisconsin state law (the Wisconsin PLRA)

authorizes Wisconsin state courts to allow inmates to access their release
accounts for litigation costs. By contrast, federal law (the PLRA) does not.

Plaintiff does not need an order from this Court to allow him “to try to

persuade Department of Corrections officials to give him access to funds in

his release account.” Id. He was always free to try.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to access release account

(Docket #61) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 18th day of July, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
